AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November I, 1987)


                  JOSUE MENDOZA-LOPEZ                                        Case Number: 18CR3206-PCL

                                                                             FEDERAL DEFENDERS
                                                                             Defendant's Attorney


REGISTRATION NO. 43408013

THE DEFENDANT:
 [gl pleaded guilty to count(s) 1 of the Superseding Information

 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                             Count Number(s)
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                      1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 [gl   Count(s) Underlying Information                                       dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 6MONTHS
 [gl Assessment: $10 WAIVED
 [gl Fine: WAIVED


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          12/13/18
                                                                          Date of I_mposition of Sentence
                                                                          (=3(] __ /~ ~
                                                                          ~~L.
                                                                          HONORABLEP
                                                                          UNITED STATE
